 Case 19-00998            Doc 25       Filed 03/14/19 Entered 03/14/19 11:19:11                           Desc Main
                                          Document Page 1 of 1
   UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION



RE: JASON HEFFERN                                         ) Case No. 19 B 00998
                                                          )
                                               Debtor     )Chapter 13
                                                          )
                                                          ) Judge: JACK B SCHMETTERER


                                                NOTICE OF MOTION

   JASON HEFFERN                                                       CUTLER & ASSOC
                                                                       via Clerk's ECF noticing procedures
   3228 N KILBOURN #9
   CHICAGO, IL 60641

   Please take notice that on April 10, 2019 at 11:00 am my designee or I will appear before the Honorable Judge
   JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the motion set
   forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on March 14,
   2019.

                                                                               /s/ Tom Vaughn

               TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On January 14, 2019 the debtor filed a petition under Chapter 13 of Title 11 U.S.C.

   2. Pursuant to 11 U.S.C. § 1326 (a), "Unless the court orders otherwise, the debtor shall commence
      making payments not later than 30 days after the date of filing of the plan or the order for relief,
      whichever is earlier..."

   3. That the debtor has failed to make timely payments to the Chapter 13 Trustee.

   Monthly payment        $350.00        Arrears     $350.00              Last date paid     03/12/2019




   WHEREFORE, the Trustee prays that this case be dismissed pursuant to § 1307 (c) (4) for failure by the
   debtor to commence making timely payments pursuant to § 1326 (a) (1).




   TOM VAUGHN                                                                  Respectfully submitted,
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850                                             /s/ Tom Vaughn
   Chicago, IL 60603
   (312) 294-5900
